department of the treasury internal_revenue_service washington d c tax exempt and government entities feb uniform issue list number siheeninsvennnnvereneenenenne get ep rh ta legend taxpayer a taxpayer b remaenennneneaananenentiaen therenenseeenenranant financiat institution c there nereeinnennitent financial_institution d irae u arr bernie iraf eee erent ereranerstersr er’ amount amount amount dear einernrenanaiin bhr tatnnntene mab ranemenenannnininie thitanenaninnrniniiti this is in response to a letter dated submitted by your authorized fepresentative on your behalf as supplemented by additional correspondence dated in which your authorized representative requested relief on your behalf under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations regulations in support of your request for relief you have submitted the following facts and representations taxpayers a and b taxpayers are spouses who filed their joint federal_income_tax retum for calendar_year on under a valid extension the taxpayers declared amount as their adjusted_gross_income agi on that return during taxpayer a owned and maintained ira e a traditional individual_retirement_arrangement ‘ira’ as described in sec_408 of the intemat revenue cade code and maintained by financial_institution c as custodian during calendar_year taxpayer a transferred amount consisting of the assets of ira e to ira f a roth_ira also maintained by financial_institution c as custodian taxpayer a received a schedule_k-1 partner's share of income deductions credits etc from financiat institution d dated this schedule_k-1 reported amount as additional interest dividend and capital_gain income for the taxpayers mistakenly omitted schedule_k-1 from their return in of the taxpayers amended their tax_return and filed it with the internal_revenue_service irs the amended_return reported income of amount from schedule_k-1 the income reported from schedule_k-1 increased the taxpayers’ modified agi to an amount in excess of dollar_figure as a result taxpayer a was not eligible to convert a traditional_ira to a roth_ira during the calendar_year the taxpayers indicated on their amended return that they wanted to recharacterize ira f as a traditional_ira but the time period during which taxpayer a was able to recharacterize ira f as a traditional_ira under the rules of sec_408a of the code and sec_1_408a-5 of the income_tax regulations i t regs had expired at no time prior to their filing of an amended_return in were the taxpayers notified by the irs that it was proposing an adjustment to the retum commencing an examination or that it had discovered that taxpayer a had failed to make a timely election with respect to the recharacterization of ira f based on the facts and representations provided above taxpayer a requests a tuling pursuant to sec_301 of the regulations that he be granted a non-automatic extension from the date_of_issuance of this ruling letter to complete an election under sec_1_408a-5 of the it regs and to recharacterize ira f as a traditional_ira with respect fo your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regs provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus eamings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q_and_a -6 of the i t regs describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that either has been contributed to a roth_ira or that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a c provides in relevant part that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution toa roth_ira from an individual_retirement_arrangement other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regs provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 b provides that a husband and wife must file a joint federal_income_tax return to convert an amount to a roth_ira and the modified agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_1_408a-5 q a-2 a of the i t regs provides guidance with respect to the calculation of income attributable to recharacterized amounts see also sec_1_408-4 of the i t regs sec_301_9100-1 and of the regulations in general provide guidance conceming requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitie a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not teferenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301 sec_301_9100-3 of the regulations provides that applications that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control ii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 cx ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section with respect to your request for relief we believe that based on the information submitted and the representations contained herein you have met the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your failed conversion as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations in that you filed your amended_return before the service discovered that a timely election had not been made therefore you are granted a period of days from the date of the issuance of this letter_ruling to recharacterize amount plus eamings thereon of ira f as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is based on the assumption that ra e and ira f meet the requirements of code sec_408 and sec_408a respectively at all relevant times this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent copies of this letter and related documents have been sent to your authorized representative in accordance with a power of attomey on file in this office have any questions pertaining to the ruling please contact se t ep ra t1 for further information if you sincerely cable e- wile carlton a watkins manager employee_plans technical group
